Name: Commission Regulation (EC) NoÃ 1798/2005 of 28 October 2005 specifying the extent to which applications lodged in October 2005 for import certificates in respect of young male bovine animals for fattening as part of a tariff quota provided for in Regulation (EC) NoÃ 992/2005 may be accepted
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  means of agricultural production
 Date Published: nan

 29.10.2005 EN Official Journal of the European Union L 288/46 COMMISSION REGULATION (EC) No 1798/2005 of 28 October 2005 specifying the extent to which applications lodged in October 2005 for import certificates in respect of young male bovine animals for fattening as part of a tariff quota provided for in Regulation (EC) No 992/2005 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 992/2005 of 29 June 2005 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2005 to 30 June 2006) (2), and in particular Articles 1(4) and 4 thereof, Whereas: (1) Article 1(3)(b) of Regulation (EC) No 992/2005 lays down the number of young male bovine animals which may be imported on special terms during the period from 1 October to 31 December 2005. The quantities covered by import licence applications submitted are such that applications may by accepted in full. (2) The quantities in respect of which licences may be applied for from 1 January 2006 should be fixed within the scope of the total quantity of 169 000 animals, conforming to Article 1(4) of Regulation (EC) No 992/2005, HAS ADOPTED THIS REGULATION: Article 1 1. All applications for import certificates made in the month of October 2005 pursuant to Article 3(3), second subparagraph, third indent, of Regulation (EC) No 992/2005 are hereby met in full. 2. The number of animals referred to in Article 1(3)(c) of Regulation (EC) No 992/2005 is 126 430. Article 2 This Regulation shall enter into force on 29 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 168, 30.6.2005, p. 16.